United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-30624
                          Conference Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

JUNE GAIL MCKEEHAN,
                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                   USDC No. 3:03-CR-148-ALL-B
                      --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent June Gail

McKeehan has moved to withdraw and has filed a brief as required

by Anders v. California, 386 U.S. 738 (1967).     McKeehan has not

filed a response to counsel’s motion to withdraw.

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.    We decline to address any

claim of ineffective assistance of counsel, without prejudice to

McKeehan’s right to assert such claims in a motion pursuant to 28

U.S.C. § 2255.     See United States v. Brewster, 137 F.3d 853, 859


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30624
                                -2-

(5th Cir. 1998).   Accordingly, counsel’s motion for leave to

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.